        Case 1:20-cr-00089-DLC Document 45 Filed 04/30/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                          CR 20–89–BLG–DLC

             Plaintiff,

       vs.                                                ORDER

TIMOTHY WAYNE CONTRERAZ,
JR.,

             Defendant.


      Before the Court is the Government’s Unopposed Motion to Dismiss

Forfeiture Allegation Contained in Indictment. (Doc. 44.) The Government

explains that ATF has determined that the items seized in the case do not require

judicial forfeiture and may be returned to their lawful owner. Accordingly,

      IT IS ORDERED that the Government’s motion (Doc. 44) is GRANTED.

The forfeiture allegation contained in the Indictment is DISMISSED with

prejudice.

      DATED this 30th day of April, 2021.




                                         1
